20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 1 of
                                        14



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

    In re:                                  §
                                            §   Chapter 11
    KrisJenn Ranch, LLC,                    §
                                            §
             Debtor                         §   Case No. 20-50805
                                            §
                                            §


    KrisJenn Ranch, LLC, KrisJenn Ranch,    §
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, as      §
    successors in interest to Black Duck    §
    Properties, LLC,                        §
                                            §   Adversary No. 20-05027
             Plaintiffs,                    §
                                            §
    v.                                      §
                                            §
    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Defendants.                    §


    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Counterplaintiffs,             §
                                            §
    v.                                      §
                                            §
    KrisJenn Ranch, LLC, KrisJenn Ranch,    §   Adversary No. 20-05027
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, Black   §
    Duck Properties, LLC, Larry Wright,     §
                                            §
             Counterdefendants.             §
                                            §
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 2 of
                                        14



         DMA AND LONGBRANCH’S MOTION FOR STAY PENDING APPEAL

          DMA Properties (DMA) and Longbranch Energy (Longbranch) seek a stay pending

   appeal of the Final Judgment [Adv. Dkt. No. 237] pursuant to Federal Rule of Bankruptcy

   Procedure 8007.
                                            JURISDICTION

          The Court entered its final judgment on March 24, 2021. DMA and Longbranch timely

   filed notices of appeal on April 7, 2021 in conjunction with filing this motion.

          The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This is a
   core matter pursuant 28 U.S.C. § 157(b)(2)(B) & (O), and the Court has authority to enter a

   final order. To the extent that this is not a core matter, DMA and Longbranch consent to entry

   of a final order pursuant to 28 U.S.C. § 157(c).

          Further, venue is proper in this district pursuant to 28 U.S.C. §§ 1408 & 1409, and the

   statutory basis for relief requested herein is Bankruptcy Rule 8007.
                                            BACKGROUND

          Following a bench trial, the Court entered an opinion constituting findings of fact and

   conclusions of law under Federal Rule of Bankruptcy 7052 [Adv. Dkt. No. 236] and a separate

   final judgment [Adv. Dkt. No. 237]. In the final judgment, the Court rendered declaratory

   judgment in favor of Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Ulvalde

   Ranch, and KrisJenn Ranch, LLC-Series Pipeline ROW, as successors in interest to Black Duck

   Properties, LLC, (collectively, KrisJenn), that “the net-profits interests in the Assignment

   Agreements owned by Longbranch Energy, LP and DMA Properties, Inc. are personal

   covenants.” Adv. Dkt. No. 237.

          Although this Court is familiar with the facts underlying the parties’ dispute, a brief

   summary of the relevant facts is necessary for this motion. The dispute centers on a deal

   involving a pipeline right-of-way (ROW) in East Texas. Larry Wright (the principal of KrisJenn)
   was brought into the deal by Daniel Moore and Darin Borders—the two men who had found




                                                      2
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 3 of
                                        14



   the right-of-way opportunity and secured the right to purchase it. Moore and Borders agreed to

   let Wright participate in the deal if he put up the money to buy the ROW.

          As part of that deal, Borders (through his entity Longbranch) assigned the right to

   purchase the ROW to Black Duck, the company that Moore and Wright owned 50/50. In

   exchange, Borders received the Longbranch Assignment—a written assignment of “twenty

   percent (20%) (‘Net Profits Share’) of the Net Profits from [Black Duck] or its successors or

   assigns” from “the operation use, maintenance or sale (including partial sales or conveyances

   of the pipe and related facilities commonly known as the P-21 or Express pipeline . . . .” of the

   net profits from the right-of-way. That written assignment states that Black Duck’s “obligation

   to pay the Net Profits Share shall attach and run with the P-21 or Express pipeline and [Black

   Duck] binds its successors and assigns to the payment of the Net Profits Share.”

          After Black Duck closed on the ROW, Wright grew hostile towards Moore and pushed

   for his resignation from Black Duck. Moore agreed give up his 50% interest in Black Duck (and

   all its assets, including the ROW) in exchange for the same deal Borders had received—a 20%

   net-profits interest for his entity, DMA, that “shall attach and run” with the right-of-way and

   bind Black Duck’s “successors and assigns.” The agreement conveying DMA’s net-profits

   interest has been referred to as the DMA Agreement throughout this litigation, and the

   Longbranch Assignment and the DMA Agreement, collectively, are the Assignment
   Agreements.

          Two lawsuits were filed in Texas state court seeking to interpret the Assignment

   Agreements. In one of those suits, Wright and KrisJenn moved for summary judgment, seeking

   an interpretation of the Assignment Agreements as a matter of law, raising all the issues that

   Wright and KrisJenn raised here (and which this Court ultimately accepted). The Texas state

   court denied Wright and KrisJenn’s motion. After losing the summary-judgment motion,

   Wright caused KrisJenn to file Chapter 11 and initiated this adversary proceeding.




                                                    3
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 4 of
                                        14



                                    ARGUMENT AND AUTHORITIES

           Bankruptcy Rule 8007 provides that a party must move first in the bankruptcy court for

   a stay of a judgment, order, or decree of the bankruptcy court pending appeal. FED. R. BANKR.

   P. 8007(a)(1)(A). The motion may be made either before or after the notice of appeal is filed.

   FED. R. BANKR. P. 8007(a)(2).

           In deciding whether to grant a stay pending appeal, courts in this circuit are guided by

   four factors: (1) the movant’s likelihood of success on the merits; (2) the likelihood of

   irreparable injury to the movant if the stay is not granted; (3) whether the stay will substantially

   harm the other parties; and (4) whether a stay would serve the public interest. Culwell v. Texas
   Equipment Co., Inc. (In re Texas Equip. Co., Inc.), 283 B.R. 222 (Bankr. N.D. Tex. 2002); see also

   In re Burkett, 279 B.R. 816 (Bankr. W.D. Tex. 2002).

           If the movant does not demonstrate that success on appeal is probable or likely, the

   movant can still establish that a stay is warranted by (1) presenting a substantial case on the

   merits when a serious legal question is involved and (2) demonstrating that the balance of

   equities tilts heavily in its favor. Arnold v. Garlock, Inc., 278 F.3d 426, 439 (5th Cir. 2001); In re

   Mounce, No. ADV 04-5182-LMC, 2008 WL 2714423, at *2 (Bankr. W.D. Tex. July 10, 2008).

   In other words, the movant’s burden on the first factor is reduced from “probable” to “merely

   possible” if the movant shows that the remaining three factors—collectively referred to as the

   “balance of the equities”—weigh heavily in its favor. Mounce, 2008 WL 2714423, at *2. That
   means the movant is entitled to a stay where it shows that “it will suffer irreparable harm in the

   absence of a stay pending appeal, and that any harm to other parties will be minimal in

   comparison to the harm to be suffered by the movant.” Id.

           Here, all four factors favor granting a stay of the final judgment’s declaration that the

   net-profits interests in the Assignment Agreements are personal covenants pending appeal.

   And, even if the Court concludes that DMA and Longbranch’s success on appeal is merely

   possible, the balance of the equities weighs heavily in favor of granting the stay.




                                                      4
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 5 of
                                        14



   I.        DMA and Longbranch have a likelihood of success on the merits.

             In deciding “the primary issue in this case,” the Court reviewed the requirements for a

   covenant to run with the land: (1) the obligation must touch and concern land; (2) the obligation

   must relate to a thing in existence or specifically bind the parties and their assigns; (3) the

   obligation is intended by the original parties to run with the land; (4) the successor to the burden

   has notice of the obligation; and (5) [t]here must also be privity of estate between the parties

   when the covenant was made. Adv. Dkt. No. 236 at 11-12. The Court expressly found that there

   was no dispute over the second element—that the Assignment Agreements relate to a thing in

   existence and the agreements contain express language that purported to bind the parties and
   their assigns. Id. at 12. And, although the Court found that “[l]imited time was spent on whether

   the successor to the burden had notice” (id.), the Court concluded that “[t]here is no question

   that KrisJenn, the current owner of the ROW, had actual notice of the net-profits interests.” Id.

   at 20. The Court only found the first, third and fifth elements unsatisfied.

             The Court’s decisions on the missing elements rested on purely legal determinations—

   determinations that a reviewing court will consider de novo—and on which DMA and

   Longbranch are substantially likely to prevail.
        A.      DMA and Longbranch have a substantial likelihood of success that they will
                prevail on the interpretation of the Assignment Agreements—and thus on the
                first and third elements.

             Because a court reviewing this case on appeal is substantially likely to either (1) endorse

   DMA and Longbranch’s interpretation of the Assignment Agreements or (2) find the

   Assignment Agreements are ambiguous and extrinsic evidence should have been examined,

   DMA and Longbranch have a substantial likelihood of success on the merits.

             The Court’s decision that the first and third elements were lacking was a purely legal

   determination that a reviewing court will consider de novo. See In re ASARCO, L.L.C., 702 F.3d

   250, 257 (5th Cir. 2012) (stating that the Fifth Circuit and district court review a bankruptcy
   court’s rulings under the same standards, which is de novo for legal conclusions). The Court’s



                                                       5
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 6 of
                                        14



   findings on these elements turn on this Court’s interpretation of the Assignment Agreements.

   See Adv. Dkt. No. 236 at 13-15, 18. Construing the text of the agreements, this Court ruled the

   Assignment Agreements only granted DMA and Longbranch an interest in the net profits of

   Black Duck as a matter of law. Id. at 13-15. From that conclusion, the Court found that the

   “requisite intent” to run with the land was “lacking” for the third element. Id. at 14-15.

   Similarly, the Court concluded that the first element—the touch and concern land

   requirement—could not be satisfied where the agreements merely granted an interest in Black

   Duck’s net profits. Id. at 18.

           A reviewing court is substantially likely to reach a different legal conclusion on the

   interpretation of the Assignment Agreements and therefore reach different conclusions on the

   first and third elements for a real covenant. Even this Court confessed that “[i]t is difficult,

   however, to reconcile” the interpretation that the Assignment Agreements only create a

   personal covenant “with the express language that the obligation ‘shall attach and run’ with the

   ROW.” Id. at 14; see also Kern v. Sitel Corp., 517 F.3d 306, 309 (5th Cir. 2008) (reiterating that

   courts must “give effect to all the provisions of the contract so that none will be rendered

   meaningless” (emphasis in original)).

           DMA and Longbranch have offered a contrary interpretation of the Assignment

   Agreements that are supported by the language of the agreements and Texas contract law.1 The
   plain language of the Assignment Agreements shows that the agreements granted DMA and

   Longbranch net-profits interests in the ROW that attach and run with the land. See Great Am.

   Ins. Co. v. Primo, 512 S.W.3d 890, 893 (Tex. 2017) (reiterating that the goal of contract

   interpretation is “to ascertain the parties’ true intent as expressed by the plain language they

   used”). Per the terms of the Assignment Agreements, DMA has a right to “twenty percent



   1DMA and Longbranch’s arguments on this issue are briefly summarized below but are more
   fully set forth in DMA’ motion for partial summary judgment on the interpretation of the DMA
   Agreement (Adv. Dkt. No. 28) and DMA and Longbranch’s proposed findings of fact and
   conclusions of law (Adv. Dkt. No. 205)—which are attached as Exhibit A and B to this motion.


                                                    6
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 7 of
                                        14



   (20%)” of the “Net Profits” of Black Duck Properties, LLC., “its successors or assigns” from

   the “use, maintenance, or sale (including partial sales or conveyances) of the pipe and related

   facilities commonly known as the P-21 or Express pipeline,” a right that “attach[es] and run[s]

   with the P-21 or Express pipeline.” The terms “P-21” and “Express pipeline” mean the

   pipeline and the ROW that Longbranch had the option to purchase and that Black Duck

   ultimately purchased.

          Phrase after phrase confirms that the Assignment Agreements granted DMA and

   Longbranch interests in ROW that run with the land—an obligation that Black Duck’s

   successors and assigns were bound to honor:

      •   DMA and Longbranch’s interests “shall attach and run with” both the pipeline and

          ROW.

      •   Black Duck “binds its successors and assigns” to recognize and honor DMA and
          Longbranch’s interests.

      •   DMA and Longbranch have the right to receive a share of net profits “from the operation,
          use, maintenance or sale (including partial sales or conveyances)” of the pipeline and
          ROW.

      •   The obligation to pay net profits encompasses not only “gross revenues actually
          received” by Black Duck but also “gross revenues actually received by . . . its successors
          or assigns.”

      •   The agreements state that their “terms and provisions hereof shall inure to the benefit
          of and be binding upon the parties hereto and their respective legal representatives,
          successors and assigns.”

          DMA and Longbranch’s interests under the Assignment Agreements were not merely

   interests in Black Duck’s profits.

          At the very least, a reviewing court could conclude that DMA and Longbranch’s

   interpretation of the Assignment Agreements is reasonable. When a contract “is susceptible to

   more than one reasonable interpretation[,]” the contract is ambiguous. Frost Nat. Bank v. L &
   F Distributors, Ltd., 165 S.W.3d 310, 312 (Tex. 2005). And an ambiguous contract opens the



                                                    7
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 8 of
                                        14



   door to considering extrinsic evidence—such as parol evidence and witness credibility—to

   determine the meaning of an agreement. Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. CBI Indus.,

   Inc., 907 S.W.2d 517, 520 (Tex. 1995).

            Here, the Court kept that door firmly closed, finding the Assignment Agreements “are

   unambiguous and not subject to more than one reasonable construction.” Adv. Dkt. No. 236 at

   14. Because a reviewing court—“consider[ing] the entire writing in an effort to harmonize and

   giv[ing] effect to all the provisions of the contract so that none will be rendered meaningless”—

   is substantially likely to either agree with DMA and Longbranch’s interpretation of the

   Assignment Agreements or find the Assignment Agreements ambiguous and extrinsic evidence

   should have been examined, DMA and Longbranch have a substantial likelihood of success on

   the merits. Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983).
       B.      DMA and Longbranch have a substantial likelihood of demonstrating that the
               fifth element was satisfied.

            A reviewing court is also substantially likely to find that the fifth element for a real

   covenant, privity of estate, was satisfied.

            The Court’s finding on privity is caveated with the recognition that the missing

   component—horizontal privity—is “potentially inapplicable.” Adv. Dkt. No. 236 at 19. On

   appeal, this Court’s decision to apply horizontal privity will be reviewed de novo. See ASARCO,

   702 F.3d at 257. A reviewing court is likely to determine that horizontal privity is no longer a

   requirement under Texas law or that horizontal privity is established here.2

            The principle of horizontal privity has been “explicitly rejected” by the Restatement of

   the Law of Property, and only a minority of cases require horizontal privity. See In re Energytec,

   Inc., 739 F.3d 215, 222 (5th Cir. 2013). The Texas Supreme Court has not directly addressed

   whether horizontal privity is still required. Yet, in its most recent case on the requirements for

   real covenants, the Texas Supreme Court found a covenant to run with land based on vertical


   2Again, DMA and Longbranch’s arguments on this issue are briefly summarized in this motion
   but are more fully set out in the documents attached as Exhibit A and B.


                                                     8
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 9 of
                                        14



   privity even through horizontal privity was not established. See Inwood N. Homeowners’ Ass’n,

   Inc. v. Harris, 736 S.W.2d 632, 635 (Tex. 1987) (finding privity was satisfied even though the

   covenant was created in a declaration and not as part of any transfer of interest). Subsequent

   Texas cases have likewise recognized covenants can run with the land even when they are

   created without any conveyance. See, e.g., Harris County Flood Control Dist. v. Glenbrook

   Patiohome Owners Ass’n, 933 S.W.2d 570, 574 (Tex. App.—Houston [1st Dist.] 1996, writ

   denied) (covenants in declaration); Fallis v. River Mountain Ranch Prop. Owners Ass’n, Inc., 04-

   09-00256-CV, 2010 WL 2679997, at *9 (Tex. App.—San Antonio July 7, 2010, no pet.)

   (covenants in declaration); see also Jason S. Brookner, Philip B. Jordan, Lydia R. Webb, Ethan

   M. Wood, This Land Is Your Land, This Land Is My Land: Farmout Agreements in Bankruptcy, 13

   TEX. J. OIL GAS & ENERGY L. 23, 43 (2018) (opining that horizontal privity is not a requirement

   under Texas law for a covenant to run with land because “the Texas Supreme Court has never

   addressed horizontal privity and has found covenants that fail the horizontal privity test to be

   covenants running with the land”).

          When, like here, “the law has not been definitively addressed by a higher court, the

   movant more easily satisfies the first element” for a stay to be issued. Texas Equip. Co., 283 B.R.

   at 227 (Bankr. N.D. Tex. 2002) (citation omitted).

          And, even if a reviewing court finds that horizontal privity remains a requirement, the
   court is likely to conclude that horizontal privity was satisfied. Horizontal privity “is the

   relationship between the parties to the covenant.” Energytec, 739 F.3d at 222 (quoting 9

   RICHARD R. POWELL, POWELL ON REAL PROPERTY §60.04[3][c][iv] (2010)). For there to be

   horizontal privity, there must be “simultaneous existing interests or mutual privity between the

   original parties as either landlord and tenant or grantor and grantee.” Id. (quotation omitted).

          In this case, horizontal privity existed when both Longbranch and DMA received their

   interests. First, Longbranch’s option to purchase the ROW was a property interest. In assigning

   Black Duck the option to purchase the ROW, Longbranch reserved a net-profit interest in that
   ROW. Second, Moore (through his entity) conveyed his 50% ownership interest in Black Duck


                                                     9
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 10
                                      of 14



  and its assets—which included the ROW—to KrisJenn in exchange for the 20% net-profits

  interest for DMA.
  II.    Alternatively, DMA and Longbranch present a substantial case on the merits
         where a serious legal question is involved.

         Even if this Court concludes that DMA and Longbranch have not proven success on

  appeal is probable or likely, a stay is warranted in this case. DMA and Longbranch have made a

  substantial case on the merits that involves a serious legal question. The two serious legal

  questions are (1) whether the Assignment Agreements only granted DMA and Longbranch

  interests in Black Duck’s profits, not the ROW, as a matter of law and (2) whether horizontal
  privity is a requirement for a real covenant. As demonstrated above, DMA and Longbranch

  present a substantial case on both questions.

         While this Court may continue to stand by its post-trial decision, it is worth noting that

  at least one other court—a Texas state court applying Texas law—previously analyzed the

  Assignment Agreements and found that KrisJenn was not entitled to judgment as a matter of

  law. Before Wright caused KrisJenn to file for protection under Chapter 11 and initiated this

  adversary proceeding, Wright and KrisJenn moved for summary judgment in Texas state court.

  In their motion, Wright and KrisJenn asked the Court to “declare as a matter of law” that the

  Assignment Agreements only entitled Longbranch and DMA “to a contractual right to twenty

  percent (20%)” of the profits of Black Duck and its successors and assigns. The state court

  denied Wright and KrisJenn’s motion—therefore finding that Wright and KrisJenn were not

  entitled to judgment as a matter of law on the interpretation of the Assignment Agreements.

  Given that this Court and the state court reached different conclusions, it is at least “possible”

  that DMA and Longbranch will succeed on appeal. Mounce, 2008 WL 2714423, at *2.
  III.   The balance of the equities weighs heavily in favor of granting the stay.

         The three remaining stay factors—the balance of equities—all tilt heavily in favor of

  granting a stay.




                                                   10
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 11
                                      of 14



     A.      DMA and Longbranch will suffer irreparable injury if the stay is not granted.

          While DMA and Longbranch seek review of the final judgment’s declaration that the

  Assignment Agreements are personal covenants, KrisJenn will likely sell the ROW as part of its

  anticipated Chapter 11 reorganization plan. Once the ROW is sold to a third-party, it will be

  virtually impossible for DMA and Longbranch to assert any right to net-profits interests in the

  ROW—even if they are successful on appeal. The doctrine of equitable mootness would likely

  end the appeal.
     B.      The stay will not substantially harm Plaintiffs.

          By contrast, Plaintiffs will not be harmed by a stay of the final judgment. There is no

  harm in delaying the sale of the ROW until the appeal is resolved. KrisJenn has incurred minimal

  costs on the ROW since filing for bankruptcy protection.
     C.      The stay will serve the public interest.

          A stay would promote the public interest because preventing the sale of ROW until the

  appeal is resolved would avoid a wrongful transfer of the ROW. Public policy favors ensuring

  that transfers of real property, like the ROW, are legitimate. Further, staying the final judgment

  would prevent a sale of the ROW from mooting the appeal—allowing full consideration of issues

  like whether horizontal privity is a requirement for a real covenant. The public has a strong

  interest in clarifying the privity requirement for a real covenant to avoid future disputes. The

  final factor is therefore sufficiently satisfied to authorize a stay. See Texas Equip., 283 B.R. at

  228-29 (finding the fourth factor satisfied where the movants would likely lose the opportunity

  to obtain appellate review of the decision if not stayed).
                                            CONCLUSION

          For these reasons, DMA and Longbranch respectfully request that this Court grant this

  motion, stay the final judgment’s declaration that the Assignment Agreements are personal

  covenants pending resolution of the appeal, and grant DMA and Longbranch such other further
  relief as the Court may deem proper.



                                                    11
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 12
                                      of 14



                                        Respectfully submitted,

                                        /s/ Christopher S. Johns
                                        Christopher S. Johns
                                        State Bar No. 24044849
                                        Christen Mason Hebert
                                        State Bar No. 24099898
                                        JOHNS & COUNSEL PLLC
                                        14101 Highway 290 West, Suite 400A
                                        Austin, Texas 78737
                                        512-399-3150
                                        512-572-8005 fax
                                        cjohns@johnsandcounsel.com
                                        chebert@johnsandcounsel.com

                                        /s/ Timothy Cleveland
                                        Timothy Cleveland
                                        State Bar No. 24055318
                                        Austin Krist
                                        State Bar No. 24106170
                                        CLEVELAND | TERRAZAS PLLC
                                        303 Camp Craft Road, Suite 325
                                        Austin, Texas 78746
                                        (512) 689-8698
                                        tcleveland@clevelandterrazas.com
                                        akrist@clevelandterrazas.com

                                        Andrew R. Seger
                                        State Bar No. 24046815
                                        KEY TERRELL & SEGER
                                        4825 50th Street, Suite A
                                        Lubbock, Texas 79414
                                        806-793-1906
                                        806-792-2135 fax
                                        aseger@thesegerfirm.com

                                        Attorneys for Longbranch Energy, DMA
                                        Properties, and Frank Daniel Moore




                                        12
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 13
                                      of 14



                                        Natalie F. Wilson
                                        State Bar No. 24076779
                                        LANGLEY & BANACK
                                        745 East Mulberry Avenue, Suite 700
                                        San Antonio, Texas 78212
                                        210-736-6600
                                        210-735-6889 fax
                                        nwilson@langleybanack.com
                                        Attorneys for DMA Properties and Frank
                                        Daniel Moore


                                        Michael Black
                                        BURNS & BLACK PLLC
                                        750 Rittiman Road
                                        San Antonio, TX 78209
                                        mblack@burnsandblack.com

                                        Jeffery Duke
                                        DUKE BANISTER MILLER & MILLER
                                        22310 Grand Corner Drive, Suite 110
                                        Katy, TX 77494
                                        jduke@dbmmlaw.com
                                        Attorneys for Longbranch Energy




                                        13
20-05027-rbk Doc#243 Filed 04/07/21 Entered 04/07/21 20:07:41 Main Document Pg 14
                                      of 14



                                     CERTIFICATE OF SERVICE
          I hereby certify that on April 7, 2021 a true and correct copy of the foregoing document
  was transmitted to each of the parties via the Court’s electronic transmission facilities and/or
  via electronic mail as noted below. For those parties not registered to receive electronic service,
  a true and correct copy of the foregoing document was served by United States Mail, first class,
  postage prepaid, at the address noted below.
    Ronald J. Smeberg                                   Michael Black
    Charles John Muller, IV                             BURNS & BLACK PLLC
    111 W. Sunset                                       750 Rittiman Road
    San Antonio, TX 78209                               San Antonio, TX 78209
    ron@smeberg.com                                     mblack@burnsandblack.com
    john.muller@cjma.law
                                                        Jeffery Duke
    Counsel for KrisJenn Ranch, LLC,                    DUKE BANISTER MILLER & MILLER
    Krisjenn Ranch, LLC, Series Uvalde                  22310 Grand Corner Drive, Suite 110
    Ranch, KrisJenn Ranch, LLC, Series                  Katy, TX 77494
    Pipeline Row                                        jduke@dbmmlaw.com

                                                        Counsel for Longbranch Energy, LP
    Ronald J. Smeberg                                   Shane P. Tobin
    THE SMEBERG LAW FIRM, PLLC                          OFFICE OF THE U.S. TRUSTEE
    2010 W Kings Hwy                                    903 San Jacinto Blvd, Room 230
    San Antonio, TX 78201-4926                          Austin, Texas 78701
    ron@smeberg.com                                     shane.p.tobin@usdoj.gov

    Counsel for Black Duck Properties, LLC              United States Trustee
    William P Germany                                   John Terrill
    BAYNE, SNELL & KRAUSE                               12712 Arrowhead Lane
    1250 N.E. Loop 410, Suite 725                       Oklahoma City, OK 73120
    San Antonio, TX 78209
    wgermany@bsklaw.com                                 Third Party-Defendant, pro se

    Counsel for Larry Wright
    Laura L. Worsham
    JONES, ALLEN & FUQUAY, L.L.P.
    8828 Greenville Avenue
    Dallas, TX 75243
    lworsham@jonesallen.com

    Counsel for McLeod Oil, LLC

                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns



                                                   14
